         Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 1 of 12




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION

IN RE:                                          §
                                                §
BRUCIE K. MOORE                                 §                 CASE NO. 20-60040
     Debtor                                     §                 (Chapter 7)
                                                §                 JUDGE LOPEZ
                -------------------------------------------------------------------------
CHRISTOPHER R. MURRAY AND                       §
ROBERT GUZMAN                                   §
     Plaintiffs                                 §
                                                §
VS.                                             §                 ADVERSARY NO. 21-________
                                                §
BRUCIE K. MOORE                                 §
     Defendant                                  §

      Plaintiffs’ Original Complaint to Deny Discharge Pursuant to 11 U.S.C. §727(a)

       Christopher R. Murray, Trustee and Robert Guzman, Creditor (collectively “Plaintiffs”)

file this Original Complaint to Deny Discharge Pursuant to 11 U.S.C. §727(a), and in support

thereof would show this Court as follows:

                                            Parties

1.     Plaintiff Christopher R. Murray is the Chapter 7 Trustee for the Bankruptcy Estate of

       Brucie K. Moore. Mr. Murray may be served through his Counsel of Record, Julie M.

       Koenig, Cooper & Scully, PC, 815 Walker, Suite 1040, Houston, Texas 77002;

       Julie.Koenig@cooperscully.com.

2.     Plaintiff Robert Guzman is a creditor of Ms. Moore.        Mr. Guzman may be served

       through his Counsel, Nathaniel Peter Holzer, Jordan, Holzer & Ortiz, PC, 500 North

       Shoreline Drive, Ste. 900, Corpus Christi, Texas 78401; pholzer@jhwclaw.com.




                                                                                     Page 1 of 12
        Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 2 of 12




 3.    Defendant Brucie K. Moore is an individual who may be served at 15169 FM 1224,

       Goliad, Texas 77963 with a courtesy copy to her Counsel, Mr. D. Timothy Japhet, P.O.

       Box 2419, Corpus Christi, Texas 78403; djaphet9@hotmail.com.

                                    Jurisdiction and Venue

 4.    This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §1334.

5.     Venue is proper pursuant to 28 U.S.C. §§1408 and 1409.

 6.    This is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A), (J), and (O).

 7.    The Plaintiffs consent to the entry of final orders or judgment by this Court.

                                   History and Background

 A.    The Real Estate:

       Arkansas:

 8.    On December 27, 1988, the Defendant and her husband, Andrew Paul Moore received a

       Special Warranty Deed Creating Trust for a 120 acre property (the “120 Acres”) in Polk

       County, Arkansas. The Special Warranty Deed was from Edna Scoggin and the 120

       Acres was to be held in trust by the Defendant and her husband for the benefit of Brad

       Michael Hoover, a/k/a Brad Michael Moore.

 9.    On September 15, 2005, the Defendant and her husband formed Rock On M Ranch, LLC,

       a Texas limited liability company.

 10.   On March 24, 2006, the 120 Acres together with an additional 50 acre tract were

       transferred by the Defendant and her husband to Rock On M Ranch, LLC.                   The

       Warranty Deed transferring the property was signed by the Defendant and Andrew

       Moore both individually and as Trustees for Brad Andrew Moore and Emily Sarah

       Moore and signed individually by Brad Andrew Moore and Emily Sarah Moore.



                                                                                        Page 2 of 12
       Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 3 of 12




11.   On February 8, 2008, Rock On M Ranch, LLC forfeited its Charter with the Texas

      Secretary of State.

12.   On January 8, 2017, Andrew Paul Moore died leaving the Defendant as his sole heir.

13.   The Trustee contends that because Rock On M Ranch, LLC is now defunct and the

      Defendant is Andrew Moore’s sole heir, the Defendant is the actual owner of the 120

      Acres and the additional 50 acre tract.

14.   On June 10, 2009, the Defendant and her sister, Brenda K. Medler, received a Deed of

      Gift whereby they were deeded interest in seven (7) tracts of land in Polk County,

      Arkansas totaling 308.51 acres. The Deed of Gift was from a Kale M. Maddux and the

      land was gifted jointly and severally to the Defendant and her sister.

      Texas

15.   In 2006, the Defendant and her husband began buying acreage in Goliad County, Texas,

      ultimately purchasing five tracts of property totaling 212.17 acres that became known as

      the Rock On M Ranch.

16.   Geographically the five tracts are located in two distinct areas, one consisting of 53 acres

      containing the house and out buildings and the other consisting of 158.81 acres of pasture

      land.

17.   On March 10, 2020, Capital Farm Credit obtained an appraisal of the property. The 53

      acre tract was appraised at $549,000.00 and the 158.81 acre tract was appraised at

      $715,000.00.

B.    Jewelry and Artwork:

18.   Beginning in 2009, and continuing until 2016, Defendant and her husband purchased at

      least $261,255.03 in jewelry and $39,225.00 in sculptures and other artwork.



                                                                                       Page 3 of 12
         Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 4 of 12




19.     The jewelry included two Cartier watches, a Persian Turquois Necklace, a diamond

        brooch, a sapphire and diamond ring, and a seven carat diamond ring. The artwork and

        sculptures included works by Sebastian Stoddart, Gerald Balciar, and Joshua Tobey.

20.     On May 3, 2019, Elizabeth McNally Pettus, Owner of Things Finer, a jewelry store in

        Santa Fe, New Mexico, responded to a Deposition by Written Questions from Plaintiff

        Guzman in connection with the Probate Estate of Andrew Moore (the “Response”).

        Attached to the Response was a list of jewelry, with pictures and purchase prices, of

        jewelry purchased by Andrew or the Defendant between January 1, 2009 and

        approximately April 25, 2019. On May 21, 2020, the Debtor executed an Assignment

        and Bill of Sale of Personal Property, Jewelry and Other Valuables (the “Assignment”) in

        favor of Plaintiff Guzman. Specific articles of jewelry were listed in the Assignment.

C.      Embezzlement:

21.     Beginning in 2007, Defendant’s husband began embezzling funds in the form of credit

        card charges and checks from companies he partially owned along with his business

        partner, Robert Guzman. At the time of his death, Andrew Moore had embezzled the

        following amounts:

            a. Robert Guzman                              $54,723.071

            b. South Texas Hydrocarbons, Inc.             $1,613,584.00

            c. Unit Resources, Inc.                       $119,000.00

            d. Trident Exploration                        $2,545,941.002


1
   Mr. Guzman paid a total of $70,767.06 to cover Andrew Moore’s personal charges on the South Texas
Hydrocarbons American Express account in March of 2016. Mr. Guzman was the primary cardholder and
American Express froze not only the South Texas Hydrocarbons account but also Mr. Guzman’s personal account
until the outstanding bill was paid. Mr. Moore subsequently repaid a portion of the illegal charges leaving a
balance due of $54,723.07.
2
  Of which $2,531,351 were checks issued to the Defendant for “services rendered” to the company although she
did not work for or render services to that company.

                                                                                                 Page 4 of 12
          Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 5 of 12




      22. Shortly after the embezzlement scheme was uncovered Defendant’s husband died. Mr.

         Guzman sued Defendant and asserted she knew about and participated in the thefts, that

         she received the benefit of the thefts - jewelry, furs, travel. Defendant never worked for

         Trident, South Texas, or Unit Resources, yet received significant sums directly from

         these companies.

      23. After several years of contentious litigation in the probate court, on June 24, 2020, the

         Defendant individually and as Executor for the Estate of Andrew P. Moore, Deceased,

         entered into a settlement agreement and a Final Judgment with Plaintiffs Robert Guzman,

         South Texas Hydrocarbons, Inc.; Unit Resources, Inc.; and Trident Exploration (the

         “Judgment”). Pursuant to the judgment Robert Guzman was awarded a judgment against

         the Defendant in the amount of $1,000,000 and against the Defendant as Independent

         Executor of the Estate of Andrew P. Moore, Deceased and against the Estate of Andrew

         P. Moore, Deceased in the amount of $2,000,000, together with pre and post-judgment

         interest. Under the settlement agreement, Defendant agreed to deliver certain property to

         Mr. Guzman, including a list of 64 items of jewelry and other valuables, all of which

         were purchased with the money stolen from Mr. Guzman. Subsequently Defendant gave

         Mr. Guzman an assignment of some, but not all of the items she had promised to deliver.

         But she never did turn over any of it. Mr. Guzman then filed a Motion to Enforce the

         settlement, and right before the hearing on that motion, the Defendant filed bankruptcy,

         in which she claimed Mr. Guzman’s property as her exempt property.

D.       Chapter 7 Filing:

24.       On July 6, 2020, the Defendant filed a Voluntary Petition under Chapter 7 of Title 11 of

         the United States Code. Although she filed as a pro se debtor, Mr. Timothy D. Japhet



                                                                                        Page 5 of 12
       Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 6 of 12




      assisted her in preparing the voluntary petition, schedules, statement of financial affairs

      and other documents. Mr. Japhet’s assistance in preparing these documents was fully

      disclosed to the Court.

25.   On October 16, 2020, Mr. Japhet filed a Motion and Order for Admission Pro Hac Vice

      to formally represent the Defendant in her Chapter 7 Proceeding. That motion was

      granted on November 13, 2020 at Docket No. 51.

26.   On July 21, 2020, the Defendant filed her original schedules and statement of financial

      affairs at Docket Nos. 10 - 18.

27.   On Schedule A/B she listed the following:

         a. Home and Acreage valued at $431,000;

         b. Four vehicles and a boat valued at $26,500;

         c. Collectibles of value described as “some gifted items” valued at $2,000;

         d. One snake defender valued at $300;

         e. “Several items of jewelry gifted to me by deceased husband” valued at $50,000;

         f. A checking account at Frost Bank with $500;

         g. An interest in Trident Exploration GP; South Texas Hydrocarbons, Inc., and Unit

             Resources, Inc.; and,

         h. 17 donkeys, 6 cattle and 7 horses valued at $12,000.

28.   On Schedule D the Defendant lists Capital Farm Credit with a claim of $409,000 secured

      by “house and ranch < 100 acres”.

29.   Plaintiff Robert Guzman is the only creditor listed on Schedule E/F.

30.   On October 30, 2020, the Defendant filed an Amended Schedule A/B where she changed

      the following:



                                                                                      Page 6 of 12
       Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 7 of 12




         a. Increased the value of the four vehicles and boat from $26,500 to $53,000;

         b. Changed and increased the Collectibles of Value to “gifted paintings by

             unremarkable artists valued at $4,000;

         c. Added a pistol for an additional $300;

         d. Changed her jewelry to “list is attached” and decreased the value from $50,000.00

             to $15,395.00;

         e. Increased the balance in her Frost Bank account to $5,000;

         f. Added a claim for “wrongful death case based on spouse’s death. Attached.

             Maximum value is $250,000 - 40%” with a value of $150,000;

         g. Added “Money currently in the registry of the Court in the Probate case totaling

             around $130,000” with a value of $130,000;

         h. Added a “non-working Peterbuilt Tractor” valued at $10,000; and,

         i. Changed the farm animals to “10 cow/calf pairs ($1,000); 6 donkeys ($350), 7

             very old horses ($200) with a value of $13,500.

         j. The Schedule A/B value of all of Defendant’s real and personal property was

             disclosed as $836,945.00.

31.   On January 4, 2021, SJA Appraisal Services went to the Defendant’s ranch and appraised

      all of her personal property. According to the appraisal, the Defendant had personal

      property valued at $119,665.00 which included multiple pieces of previously undisclosed

      farm equipment, sculptures and paintings by known artists, twelve guns, power tools, and

      other miscellaneous items.

32.   On February 26, 2021, Trustee’s Counsel took the Defendant’s 2004 examination where

      the jewelry and Arkansas properties were discussed. Despite a business records affidavit



                                                                                   Page 7 of 12
          Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 8 of 12




        from Things Finer in Santa Fe, New Mexico, Defendant denied ever owning any of the

        jewelry purchased from that store.

33.     On March 2, 2021, the Defendant again amended her Schedule A/B where for the first

        time Defendant disclosed the existence of the properties she owns with her sister in Polk

        County, Arkansas with a total value for all four parcels of only $9,750.00 or $31.60 per

        acre.3 The property in the name of Rock On M Ranch, LLC was not disclosed.

34.     Despite the very detailed appraisal, Defendant did not amend any other portion of her

        Schedule A/B to disclose the additional assets.

35.     On March 22, 2021, the Court entered an Order Sustaining Objection to Debtor’s

        Exemption filed by creditor Robert Guzman. As part of the Order, the Court sustained

        the objection to the Debtor’s Exemption of jewelry listed on Amended Schedule C at

        Docket No. 42 valued at $15,395.00.

36.     On April 8, 2021, Defendant brought the non-exempt jewelry to Nathaniel Pete Holzer’s

        office to turn it over to Plaintiff Guzman. Of the sixty-four items of jewelry listed in the

        Assignment, Defendant failed to turn over fourteen pieces of jewelry, the majority of

        which were purchased from Things Finer. These items of jewelry are:

             a. Semi-precious (light blue and taupe) necklace - notation “could not find it”;

             b. 18 carat black diamond with skull beads and pearl necklace purchased from

                 Things Finer on December 1, 2011, for $2,600.00;

             c. 18 carat coral and diamond skull purchased from Things Finer on May 8, 2012 for

                 $3,875.00;




3
  The four parcels disclosed were 308.51 acres, the same amount of acreage as listed on the Deed of Gift discussed
in paragraph 17, supra.

                                                                                                     Page 8 of 12
Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 9 of 12




  d. 14 carat diamond bee brooch purchased from Things Finer on December 24,

     2012, for $400.00;

  e. 18 carat necklace with black enamel, coral skulls and diamonds purchased from

     Things Finer on December 24, 2012 for $13,410.00;

  f. 18 carat coral skull ring with diamonds purchased from Things Finer on

     December 4, 2012 for $3,725.00;

  g. 18 carat floral brooch with diamonds purchased from Things Finer on December

     24, 2012 for $12,000.00;

  h. 18 carat pearl and ruby Art Nouveau ring purchased from Things Finer on July

     22, 2013 for $2,000.00;

  i. 18 carat mouse pin with ruby eyes purchased from Things Finer for $700.00;

  j. 18 carat yellow gold diamond earrings containing a total of 14 carats of diamonds

     from Things Finer on April 14, 2014, for $15,850.00;

  k. Pair of omega backed platinum and diamond earrings with 38 baguette diamonds

     with a total weight of 3 carats and 122 brilliant cut diamonds with a total weight

     of 5 carats appraised by Things Finer on April 22, 2014, with a replacement cost

     of $15,000.00;

  l. 14 carat white gold foliate diamond stud earrings purchased from Things Finer on

     December 24, 2014 for $425.00;

  m. Platinum diamond earrings for a total diamond carat weight of 8 carats purchased

     from Things Finer on April 14, 2015 for $12,500.00; and,

  n. Cultured pearl and quartz bead necklace purchased from Things Finer on

     December 24, 2015, for $550.00.



                                                                            Page 9 of 12
           Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 10 of 12




                                        Objections to Discharge

A.        11 U.S.C. §727(a)(2)(A):

37.       11 U.S.C. §727(a)(2)(A) bars the discharge of a debtor who:

                   “with intent to hinder, delay, or defraud a creditor or an officer of the estate
                   charged with custody of property under this title, has transferred, removed,
                   destroyed, mutilated, or concealed, or has permitted to be transferred, removed,
                   destroyed, mutilated, or concealed - property of the debtor, within one year before
                   the date of the filing of the petition;”4

38.       In the instant case the Defendant has transferred or concealed the existence of a large

          amount of jewelry, artwork and other personal property purchased between 2009 and

          2016. Specifically, Defendant has transferred and/or is concealing the existence of two

          Cartier watches, a diamond brooch, Persian turquoise jewelry, a large sapphire and

          diamond ring, the jewelry listed in paragraph 37 a - n, and countless other items of

          jewelry.

39.       Further, the Defendant has transferred and/or is concealing the existence of a sculpture

          entitled “Breakin Out” by Gerald Balcair, a sculpture entitled “The Enlightened One” by

          Joshua Tobey, and countless other pieces of art.

40.       Finally, the Defendant concealed the existence of 308.51 acres of land owned jointly with

          her sister in Polk County, Arkansas and 170 acres of land held in the name of the defunct

          Rock On M Ranch, LLC.

41.       The Debtor’s discharge should be denied pursuant to 11 U.S.C. §727(a)(2)(A).

B.        11 U.S.C. §727(a)(4)(A):

42.       11 U.S.C. §727(a)(4)(A) bars the discharge of a debtor who:

                   “knowingly and fraudulently, in or in connection with the case -
                   (A) made a false oath or account….”5

4
    11 U.S.C. §727(a)(2)(A).
5
    11 U.S.C. §727(a)(4)(A).

                                                                                          Page 10 of 12
      Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 11 of 12




43.   In the instant case Defendant deliberately made a false oath when she undervalued her

      property in Goliad, Texas and her personal property assets in not only the original

      Schedule A/B but in the amendments on October 30, 2020 and on March 2, 2021. When

      Defendant finally disclosed some, but not all, of the property in Polk County, Arkansas,

      she again made a false oath by deliberately undervaluing that property as well.

44.   In the 341(a) Meeting Questionnaire and Sworn Testimony provided to the Trustee,

      Defendant presented multiple false oaths:

         a. Question 14 - Defendant made a false oath when she claimed to have accurately

             listed everything that she owns including real estate, personal property and money

             in her Bankruptcy Schedules. As discussed at length, supra, Defendant failed to

             list multiple properties in Arkansas, her jewelry, her collectibles, farm equipment

             and the balance in her bank account.

         b. Question 19 - Defendant again made a false oath when she represented that in the

             last 10 years she has not owned any interest in real estate anywhere that is NOT

             listed in her schedules despite the fact that she failed to disclose the multiple

             parcels of property in Arkansas.

45.   At the 341 meeting held on October 15, 2020, the Debtor admitted to having a Cartier

      watch. However, at the 341 meeting on November 19, 2020, Defendant made a false

      oath when she claimed to have never received a Cartier watch and that her husband did

      not own one either.

46.   Defendant made multiple false oaths in her 2004 examination whereby she denied

      purchasing jewelry and art work despite being provided with copies of checks bearing her

      signature, phone number and/or driver’s license number.


                                                                                    Page 11 of 12
        Case 21-06002 Document 1 Filed in TXSB on 04/16/21 Page 12 of 12




47.    Finally, Defendant made a false oath when she informed the Plaintiffs that she did not

       own any of the items listed on the assignment, numbers 52 - 58, 60, 62 or 64.

48.    The Debtor’s discharge should be denied pursuant to 11 U.S.C. §727(a)(4)(A).

       Wherefore, Premises Considered, Christopher R. Murray and Robert Guzman,

Plaintiffs herein, pray that this Court deny the Defendant Brucie Kaline Moore a discharge

pursuant to 11 U.S.C. §727(a)(2)(A) and (a)(4)(A), and for such other and further relief, at law

and in equity, as this Court deems just.

       Respectfully submitted this 16th day of April, 2021.

Cooper & Scully, PC.                                Jordan, Holzer & Ortiz, PC.

By: /s/ Julie M. Koenig                             By:_/s/ Nathaniel Peter Holzer ___
       Julie M. Koenig                                     Nathaniel Peter Holzer
       SBA# 14217300                                       SBA# 00793971
       815 Walker, Suite 1040                              500 North Shoreline Blvd., Suite 900
       Houston, Texas 77002                                Corpus Christi, Texas 78401-0341
       713/236-6825                                        361/884-5678
Attorneys for Christopher R. Murray, Trustee        Attorneys for Robert Guzman, Plaintiff




                                                                                       Page 12 of 12
